Citation Nr: 0939193	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
pterygium of the right eye, currently rated as noncompensably 
disabling.

2.  Entitlement to an initial increased disability evaluation 
for shrapnel wounds of the right buttock, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied an increased evaluation for 
pterygium of the right eye, and which granted service 
connection for shrapnel wounds of the right buttock.

The Veteran appeared and testified before the undersigned at 
the San Antonio, Texas, office of the RO in May 2006.  A 
transcript is of record.

This matter has previously been remanded by the Board in 
September 2006 and May 2007 for further evidentiary and 
procedural development.

The issue of entitlement to an increased disability 
evaluation for pterygium of the right eye, currently rated as 
noncompensably disabling, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement in support of claim received by the RO July 
18, 2007, the Veteran stated that he wished to withdraw the 
appeal for entitlement to an initial increased disability 
evaluation for shrapnel wounds of the right buttock, 
currently rated as 10 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as 
it relates to the issue of entitlement to an initial 
increased disability evaluation for shrapnel wounds of the 
right buttock, currently rated as 10 percent disabling, have 
been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The Veteran withdrew his appeal as to the issue of 
entitlement to an initial increased disability evaluation for 
shrapnel wounds of the right buttock in a written statement 
received by the RO in July 2007.  Although the Veteran's 
representative contends in a September 2009 post-remand brief 
that the Veteran did not withdraw his appeal, the Veteran's 
July 2007 written statement clearly demonstrates that he 
withdrew the appeal.  There is no regulatory provision for 
reviving a withdrawn appeal once the appeal period has 
expired.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed without prejudice.


ORDER

The appeal, as to the issue of entitlement to an initial 
increased disability evaluation for shrapnel wounds of the 
right buttock, is dismissed.


REMAND

The Veteran is currently service-connected for pterygium of 
the right eye, currently evaluated as noncompensably 
disabling, effective beginning in May 1972.  In a July 2009 
rating decision, the Veteran was awarded service connection 
for cataracts in both eyes, related to the Veteran's service-
connected diabetes mellitus and assigned a noncompensable 
disability rating effective January 2008.

The Veteran submitted a statement in May 2009 indicating he 
had a right eye surgical procedure and enclosed VA treatment 
records which indicated he underwent a right eye 
conjunctivectomy in April 2009.  May 2009 VA treatment 
records note the Veteran was complaining of eye pain and 
discharge, which was impairing his ability to drive.  In a 
post remand brief dated September 2009, the Veteran's 
representative stated the Veteran's eye disability had 
increased in severity based on visual acuity and a new VA 
examination was requested.

Based on the above, the medical evidence of record is 
insufficient for the Board to render a decision on 
entitlement to an increased evaluation for pterygium of the 
right eye.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claims. Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran reports that he is unable to work because of his 
service-connected eye disabilities.  As such, the question of 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) is raised.  The Court 
has held that TDIU is an element of all appeals of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This 
question must be remanded to the agency of original 
jurisdiction for initial consideration.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Court has also held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtainin an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record 
does not contain this opinion.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA examination to determine 
the current severity of the Veteran's 
right eye pterygium. 

The examiner should address the current 
severity of the Veteran's right eye 
pterygium, and the impact, if any, on the 
Veteran's visual acuity.  Corrected 
visual acuity readings should be included 
in the examination record.  The examiner 
should also address the effects, if any, 
of the Veteran's service-connected 
bilateral cataracts, on the Veteran's 
visual acuity in contrast with the right 
eye pterygium.

The examiner must acknowledge receipt and 
review of the claims folder, including 
this remand.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claim.  The 
consequences for failure to report for VA 
examination(s) without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination(s), documentation 
should be obtained which shows that 
notice scheduling the examination(s) was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

2.  The RO/AMC should obtain an opinion 
from a competent mental health or medical 
professional as to whether the Veteran's 
service connected disabilities would 
prevent him from obtaining or maintaining 
gainful employment for which he would 
otherwise be qualified.  The opinion 
provider should note that the claims 
folder was reviewed.  The opinion 
provider should provide a rationale for 
the opinion.

3.  If any issue on appeal remains 
denied, the RO/AMC should issue a 
Supplemental Statement of the Case. The 
case should then be returned to the 
Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


